Lochrane, Chief Justice.
This case comes before the Court on the complaint of Stephen S. Boone, to the judgment of the Court below dismissing a bill in equity, filed by him, in which he alleges that he had sold a piano to Collins, one of the defendants in error, under the following statement of facts alleged in the bill, to-wit: he regarded Collins as a substantial planter in said county, and that he was prudent and economical in the management of his affairs; that at the time of the sale Collins offered warehouse acceptance, which he did not take, supposing Collins to be anticipating his cotton crop from April, the time of the trade, until the following October. The bill avers Collins at the time was insolvent, and that he knew it, and by subsequent averments he connects Hardwick, the other defendant, as a party to this bill, upon the ground, that he held a mortgage upon the piano, and a promise upon *280the part of Hardwick to cancel the same if Collins was willing. The bill prays for a cancellation of the same, etc.
From an examination of this record we are of opinion that there was no equity in this bill. The facts stated do not show fraud in the original purchase. The language of Collins, and his offer to give warehouse acceptance were consistent with truth. He may have been embarrassed, and his cotton crop turned out less than he anticipated, or he may have become complicated by subsequent trades or losses, and it is not within the legitimate scope of a Court of equity to restrain insolvent men from making trades, or to protect vendors from the losses and consequences of bad trades; but only in cases where fraud, unmixed with negligence upon the part of the person giving credit, can equity interpose its power to prevent its consummation.
Judgment affirmed.